This is an appeal by J. T. Pipkin, defendant below, from a judgment in favor of Luis N. Rico, plaintiff below, awarding the latter damages for conversion of an automobile and denying the former a recovery upon a debt and chattel mortgage.
A chattel mortgage having given the mortgagee the right to take possession of the security property upon default in the payment of the debt secured, the mortgagee was not liable to the mortgagor for damages for conversion on account of peaceably taking possession of the security property; the debt being in default. Singer Sewing Mach. Co. v. Rios,96 Tex. 174, 71 S.W. 275, 60 L.R.A. 143, 97 Am. St. Rep. 901; Phoenix Furniture Co. v. McCracken (Tex.Civ.App.) 3 S.W.2d 545.
The judgment is reversed; and the cause is remanded for trial upon the cross-action.